Title: To Thomas Jefferson from Charles Willson Peale, 24 July 1801
From: Peale, Charles Willson
To: Jefferson, Thomas


               
                  Dear Sir
                  Museum July 24th. 1801.
               
               Believing you would be pleased in knowing my success in a trip up the north river, by the purchase of the Bones in the possession of Mr. Mastens. Although an object of great importance to me, in undertaking the journey I had very faint prospects of the issue. On my return to New York elated with the hopes of seeing the Skeleton of the Mamoth put togather, I hastily wrote to inform you of my good fortune.
               The abuse these bones had meet with by the rash methods which the farmers took to drag them up from the Morass, will cause me an infinite deal of labour to connect the pieces togather. Although I have got the greater part, there are some essential pieces yet wanting, which Doctr Wistar & several members of the Philosophical Society urge me to procure, hastening to the spot and posponing my labours of joining the Bones togather. The Society will hold a special meeting this evening, with the intention of lending me 500 Drs. to enable me to meet the expences, which cannot be small, as the place where the bones lay, is now filled with water—and the means I wish to make use of will be very different from that practiced by the farmers—Having powerful Pumps will greatly facilitate the process, and an Idea has been suggested to me by Mr. Meredith, that you would give an order for me to obtain the loan of a patent pump from one of the frigates here or at New York for so short a time as I should want it.  I must make a large dike to keep out the Water from the springs which probably are numerous in the morass. The expence of which with takles independant of the hire of Labourers will amount to a considerable Sum, therefore it becomes an object with me to save the expence of purchasing pumps. A speedy answer to my request will very much oblige your friend & Humble Servt.
               
                  
                     C W Peale.
                  
               
            